

117 HR 3234 IH: Safe Alternative Vehicle Endorsement Act
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3234IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Dunn introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 30113 of title 49, United States Code, to clarify the granting of an alternate vehicle endorsement, and for other purposes.1.Short titleThis Act may be cited as the Safe Alternative Vehicle Endorsement Act or the SAVE Act. 2.AmendmentsSection 30113 of title 49, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking may exempt and inserting may grant an alternate vehicle endorsement, that exempts,; and(ii)by striking An exemption and inserting An alternate vehicle endorsement;(B)in paragraph (2)—(i)by striking an exemption or a renewal of an exemption and inserting an alternate vehicle endorsement or a renewal of an endorsement; and(ii)by striking for an exemption or for a renewal of an exemption and inserting for an alternate vehicle endorsement or for a renewal of an endorsement;(C)in paragraph (3)—(i)by striking an exemption and inserting an alternate vehicle endorsement; and(ii)by striking the exemption, each place it appears, and inserting the alternate vehicle endorsement;(2)in subsection (c)—(A)by striking an exemption, each place it appears, and inserting an alternate vehicle endorsement; and(B)by striking exemption from the standard and inserting an alternate vehicle endorsement;(3)in subsection (d)—(A)by striking an exemption, each place it appears, and inserting an alternate vehicle endorsement; and(B)by striking the exemption and inserting the alternate vehicle endorsement; and(4)in subsection (e), by striking An exemption and inserting An alternate vehicle endorsement;(5)in subsection (g), by striking an exemption and inserting an alternate vehicle endorsement; and(6)in subsection (h), by striking an exemption and inserting an alternate vehicle endorsement.